
	
		I
		112th CONGRESS
		2d Session
		H. R. 6358
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2012
			Mr. Kucinich (for
			 himself, Ms. Pingree of Maine, and
			 Mrs. Napolitano) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To examine, label, and communicate adverse human
		  biological effects associated with exposure to electromagnetic fields from cell
		  phones and other wireless devices, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cell Phone Right to Know
			 Act.
		2.Research
			 program
			(a)In
			 generalThe Director and the
			 Administrator, acting jointly, shall conduct or support a comprehensive
			 research program to determine whether exposure to electromagnetic fields from
			 mobile communication devices causes adverse biological effects in humans,
			 including especially vulnerable subpopulations such as children, pregnant
			 women, those with compromised immune systems and hypersensitivity reactions,
			 men and women of reproductive age, and the elderly.
			(b)Specific
			 requirementsWith respect to
			 the possible adverse biological effects in humans from exposure to
			 electromagnetic fields from mobile communication devices, the program under
			 subsection (a) shall provide for—
				(1)the collection,
			 compilation, publication, and dissemination of scientifically valid
			 information;
				(2)research on mechanisms by which such
			 electromagnetic fields interact with human biological systems; and
				(3)epidemiological research.
				(c)Dissemination
				(1)Public
			 accessibilityThe Director and the Administrator, acting jointly,
			 shall ensure that information and research results under such program are
			 regularly made widely available to the general public.
				(2)Reports to
			 CongressOn the date that is
			 4 years after the date of enactment of this Act and on the date that is 8 years
			 after the date of enactment of this Act, the Director and the Administrator,
			 acting jointly, shall transmit to Congress a report containing the findings and
			 conclusions of the research program under subsection (a).
				(d)Workshop
				(1)In
			 generalThe Director and the Administrator, acting jointly, shall
			 convene a workshop to assist in the development of a plan for the research to
			 be carried out under such program.
				(2)ParticipantsParticipants
			 in the workshop shall include government employees, representatives of public
			 interest groups, and representatives from the scientific community with
			 expertise relevant to health issues or other adverse biological effects in
			 humans potentially associated with the exposure to electromagnetic fields from
			 mobile communication devices.
				(e)Conflicts of
			 interest
				(1)In
			 generalThe Director and the Administrator—
					(A)may not delegate
			 any responsibility under this section to an officer or employee with any
			 significant conflict of interest relative to research or activities under this
			 section;
					(B)shall require, as
			 a condition on receipt of assistance for research under this section, an
			 assurance that any person given responsibility to carry out such research will
			 not have any significant conflict of interest relative to such research;
			 and
					(C)may not, with
			 respect to any such person, waive subparagraph (A) or (B) in any case or grant
			 an exemption under section 208(b) of title 18, United States Code.
					(2)Relation to
			 other provisionsThe
			 requirements of paragraph (1) are in addition to the prohibition in section
			 208(a) of title 18, United States Code, and any other prohibition or
			 requirement in Federal law relating to conflicts of interest.
				(3)Status of
			 researchersAny person who is not a Federal Government employee
			 who performs research under the program in subsection (a) shall be considered a
			 special government employee for the purpose of conflict of interest rules,
			 including section 208 of title 18, United States Code.
				(f)Clarification of
			 researcher access to information
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Federal Communications Commission shall promulgate regulations to
			 allow a subscriber to access personally or to give consent to allow researchers
			 with institutional review board approval to access specific usage data required
			 to investigate the link between electromagnetic radiation exposure and
			 potential adverse biological effects in humans.
				(2)Time for
			 replySuch regulations shall provide that a company regulated by
			 the Commission from whom a subscriber or a researcher, with the consent of an
			 individual subscriber, requests data in accordance with such regulations
			 shall—
					(A)respond to and
			 provide such data within 30 business days; or
					(B)be fined not more
			 than $10,000 per account per day following such 30-day period in accordance
			 with the Communications Act of 1934.
					(3)Data
			 providedThe regulations shall provide that, of the data
			 described in paragraph (1), all relevant data shall be accessible, including
			 the following:
					(A)With respect to
			 the individual subscriber, usage data including the following:
						(i)The date and time
			 the call or data session began and ended.
						(ii)The outgoing and
			 incoming phone number.
						(iii)The carrier
			 modulation, such as GSM, CDMA, UMTS, W–CDMA, or LTE.
						(iv)The frequency
			 band.
						(v)The
			 subscriber location.
						(vi)The number of
			 base stations used.
						(vii)The amount and
			 rate of data transmitted and received.
						(viii)The form of
			 data usage, such as text messaging or other data transmission.
						(B)With respect to
			 the base stations used by each individual subscriber:
						(i)All base stations
			 used in the call or data session.
						(ii)The
			 base station identifiers.
						(iii)The date of
			 installation.
						(iv)The maximum, the
			 average, the total, and the effective radiated power.
						(v)The frequencies
			 and modulation.
						(g)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Director and the Administrator a total of
			 $50,000,000 per year for the first 7 fiscal years that begin after the date of
			 the enactment of this Act to carry out this section.
			3.Maximum
			 exposure
			(a)Establishment
				(1)In
			 generalThe Administrator shall promulgate regulations
			 establishing maximum exposure level goals and maximum exposure levels for
			 exposure to electromagnetic fields generated by mobile communication
			 devices.
				(2)Goals and
			 levels
					(A)Maximum exposure
			 level goalA maximum exposure
			 level goal established under paragraph (1) shall be set at the level—
						(i)at
			 which no known or anticipated adverse human biological effects occur;
			 and
						(ii)which allows an
			 adequate margin of safety.
						(B)Maximum exposure
			 level
						(i)In
			 generalA maximum exposure level established under paragraph (1)
			 shall specify a maximum exposure level which is as close to the maximum
			 exposure level goal as feasible.
						(ii)SpecificationIn
			 deriving the maximum exposure levels and maximum exposure level goals, the
			 Administrator may not rely on any human behavior modification, including an
			 expectation of holding the mobile communication device a specified distance
			 away from the head or body.
						(3)ReproducibilityIn
			 promulgating regulations under paragraph (1), the Administrator shall ensure
			 that any method of measurement of a maximum exposure level goal or a maximum
			 exposure level is reproducible by an independent third party.
				(4)Initial goal and
			 level; periodic reviewNot later than 2 years after the date of
			 enactment of this Act, the Administrator shall promulgate final regulations
			 under paragraph (1) establishing initial maximum exposure level goals and
			 maximum exposure levels. Not later than every 2 years thereafter, the
			 Administrator shall—
					(A)review each
			 maximum exposure level goal and maximum exposure level established under
			 paragraph (1), taking into consideration advances in science and
			 technology;
					(B)publish a
			 determination on whether the goal or level should be revised under such
			 paragraph; and
					(C)as appropriate,
			 revise the goal or level.
					(5)ConsiderationsIn
			 promulgating regulations under paragraph (1), the Administrator shall consider
			 and account for—
					(A)whether any research relied upon by the
			 Administrator was funded by an entity whose profitability could be affected by
			 the outcome;
					(B)health outcomes,
			 biological effects, and mechanisms, including—
						(i)sleep
			 disturbance;
						(ii)depression;
						(iii)tremors;
						(iv)headache;
						(v)dizziness;
						(vi)fatigue;
						(vii)irritability;
						(viii)loss of
			 memory;
						(ix)loss of
			 appetite;
						(x)nausea;
						(xi)visual
			 disturbances;
						(xii)hearing loss and
			 tinnitus;
						(xiii)increases in
			 stress proteins;
						(xiv)immune systems
			 alterations;
						(xv)cancers and
			 tumors, including brain tumors and acoustic neuromas, parotid gland tumors, eye
			 cancer, testicular cancer, breast cancer, head or neck melanoma, lymphoma, and
			 leukemia;
						(xvi)reproductive
			 system effects;
						(xvii)DNA
			 breaks;
						(xviii)blood brain
			 barrier leakage; and
						(xix)free radical
			 formation;
						(C)concerns raised by
			 the Federal Radio Frequency Interagency Working Group in its letter dated June
			 17, 1999, and its subsequent letter dated July 16, 2003, about the existing
			 exposure standard;
					(D)vulnerable subpopulations, including
			 children, pregnant women, those with compromised immune systems and
			 hypersensitivity reactions, men and women of reproductive age, and the
			 elderly;
					(E)non-thermal
			 mechanisms of effects, including low-intensity modulated fields;
					(F)multiple exposures
			 in indoor and outdoor environments;
					(G)measurements of
			 exposure and dose including specific absorption rate;
					(H)exposure to
			 extremely low frequency and static electromagnetic fields;
					(I)dose-response and
			 non-dose-response analytic models;
					(J)the practice of
			 averaging exposures over a period of time which masks peak exposures that may
			 cause adverse biological effects;
					(K)individual
			 behaviors that lengthen, intensify, or otherwise modify exposure in a way that
			 increases exposure or spreads exposure to different parts of the body;
					(L)the rapidly changing nature of usage of
			 electromagnetic field emitting products, including trends towards products that
			 increase duration of exposure, such as a wearable mobile communication
			 device;
					(M)effects of low intensity radiofrequency
			 electromagnetic fields;
					(N)effects of
			 modulation of signal, pulse, frequency, amplitude, and power;
					(O)effects of
			 different signaling characteristics, such as phased array exposure;
					(P)effects of changes
			 reflected in electroencephalographies that could lead to seizures or mood
			 alterations;
					(Q)effects of
			 exposure to multiple frequencies of radiofrequency electromagnetic
			 fields;
					(R)effects of
			 extremely low frequency-modulated electromagnetic fields; and
					(S)effects of chronic
			 exposure to radiofrequency electromagnetic fields.
					(6)Interagency
			 advisory committeeThe Administrator shall—
					(A)establish an
			 interagency advisory committee of individuals who are officers or employees of
			 Federal departments and agencies; and
					(B)consult with the committee in establishing
			 maximum exposure level goals and maximum exposure levels under paragraph (1),
			 including with respect to selecting a unit of measurement.
					(b)Implementation
			 by FCCThe Federal Communications Commission shall implement and
			 enforce the standards adopted under subsection (a) as if the standards were
			 promulgated by the Commission under the authority of the Communications Act of
			 1934.
			(c)Conflicts of
			 interest
				(1)ProhibitionAn
			 officer or employee of the Federal Government may not participate in
			 establishing a maximum exposure level goal or maximum exposure level under
			 subsection (a), may not serve as a member of the interagency advisory committee
			 established under subsection (a)(6), and may not participate personally and
			 substantially in the implementation or enforcement of a maximum exposure level
			 goal or maximum exposure level under subsection (b), if such person is in
			 violation of section 208 of title 18, United States Code.
				(2)PenaltyA
			 violation of paragraph (1) shall be treated as a violation of section 208(a) of
			 title 18, United States Code.
				(3)No
			 exemptionsAn exemption under section 208(b) of title 18, United
			 States Code, may not be granted to an officer or employee described in
			 paragraph (1).
				(4)Relation to
			 other provisionsThe prohibition of paragraph (1) is in addition
			 to the prohibition in section 208(a) of title 18, United States Code, and any
			 other prohibition or requirement in Federal law relating to conflicts of
			 interest.
				4.Exposure standard
			 labelingThe Commissioner
			 shall promulgate regulations to provide for labeling of mobile communication
			 devices as set forth in this section. Such labeling shall include the exposure
			 rating of the device, the maximum allowable exposure level, and the maximum
			 allowable exposure goal—
			(1)in a manner that
			 is readily accessible upon regular use of the device;
			(2)at any point of
			 sale in a store in the United States;
			(3)at any point of
			 sale on a Web site engaging in commerce in the United States; and
			(4)on the outside
			 packaging and in the instruction manual.
			5.Reinvigorating
			 American research in electromagnetic radiation and health
			(a)In
			 generalThe Secretary shall
			 expand and intensify the activities of the Department of Health and Human
			 Services to train, and support the training of, scientists in the field of
			 examining the relationship between electromagnetic fields and human health. In
			 carrying out this subsection, the Secretary shall—
				(1)increase the
			 number and size of grants to institutions for such training; and
				(2)increase the
			 number of career development awards for such training for health professionals
			 who intend to build careers in pediatric basic and clinical research, including
			 pediatric pharmacological research.
				(b)National
			 Research Service AwardsSection 487 of the Public Health Service
			 Act (42 U.S.C. 288; relating to Ruth L. Kirschstein National Research Service
			 Awards) is amended—
				(1)in subsection
			 (a)(1)(A)—
					(A)in clause (iii),
			 by striking and at the end;
					(B)in clause (iv), by
			 striking the period at the end and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(v)research in the field of examining the
				relationship between electromagnetic fields and human health at public entities
				and private nonprofit academic
				institutions.
							;
				and
					(2)by adding at the
			 end the following:
					
						(d)There are
				authorized to be appropriated $15,000,000 for fiscal year 2013 and each
				subsequent fiscal year for research under subsection (a)(1)(A)(v). The amounts
				authorized to be appropriated under the preceding sentence are in addition to
				any other amounts authorized to be appropriated to carry out this
				section.
						.
				(c)Loan repayment
			 programPart G of title IV of
			 the Public Health Service Act (42 U.S.C. 288 et seq.) is amended—
				(1)by redesignating
			 the second section 487F (42 U.S.C. 288–6) as section 487G; and
				(2)by inserting after
			 section 487G, as so redesignated, the following:
					
						487H.Loan repayment
				program for researchers in the field of examining the relationship between
				electromagnetic fields and human health
							(a)In
				generalThe Secretary, acting
				through the Director of the National Institutes of Health, shall establish a
				program to enter into contracts with qualified individuals under which such
				individuals agree to conduct research in the field of examining the
				relationship between electromagnetic fields and human health, in consideration
				of the Federal Government agreeing to repay, for each year of service
				conducting such research, not more than $35,000 of the principal and interest
				of the graduate educational loans of such individuals.
							(b)Application of
				provisionsThe provisions of
				sections 338B, 338C, and 338E shall, except as inconsistent with subsection (a)
				of this section, apply to the program established under subsection (a) to the
				same extent and in the same manner as such provisions apply to the National
				Health Service Corps Loan Repayment Program established in subpart III of part
				D of title III.
							(c)DefinitionTo
				be qualified to receive a contract under subsection (a), an individual shall
				agree to conduct the research at a public or private nonprofit entity.
							(d)Authorization of
				appropriationsTo carry out this section, there is authorized to
				be appropriated $10,000,000 for fiscal year 2013 and each subsequent fiscal
				year.
							.
				6.Clarification of
			 local control related to human healthSection 332(c)(7)(B)(iv) of the
			 Communications Act of 1934 (47 U.S.C. 332(c)(7)(B)(iv)) is amended by striking
			 radio frequency emissions and inserting radiofrequency
			 emissions, excluding the adverse human health effects of emissions of
			 radiofrequency electromagnetic fields,.
		7.DefinitionsFor purposes of this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
			(2)CommissionerThe
			 Commissioner means the Commissioner of Food and Drugs.
			(3)DirectorThe term Director means the
			 Director of the National Institute of Environmental Health Sciences.
			(4)Mobile
			 communication deviceThe term mobile communication
			 device means a device defined as a portable device in section 2.1093(b)
			 of title 47, Code of Federal Regulations, and any transmissions from such
			 device.
			(5)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			
